Citation Nr: 1204481	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  08-216 92A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lung disorder, to include an asymptomatic calcified pulmonary granuloma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claim.

In September 2008, the Veteran requested a hearing before a Veteran's Law Judge at his local RO.  In April 2010, he was notified that his hearing had been scheduled. Then, in May 2010, the Veteran's representative requested that the hearing be cancelled.  As such, the hearing request is withdrawn.  See 38 C.F.R. § 20.704(e).

In May 2010, the Board remanded the appeal to the RO/AMC for a VA examination; it was returned to the Board in October 2011. 

In January 2012, the Veteran filed a claim for service connection for ischemic heart disease.  The Board does not have jurisdiction over this issue as it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's lung disorder, to include asymptomatic calcified pulmonary granuloma, was not manifested during active service or until many years thereafter, nor is any currently diagnosed lung disorder, to include asymptomatic calcified pulmonary granuloma, otherwise causally related to such service. 




CONCLUSION OF LAW

The criteria for entitlement to service connection for a lung disorder, to include an asymptomatic calcified pulmonary granuloma have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  An RO letter dated July 2007 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above.  In light of the denial of the Veteran's claim for service connection, no disability rating or effective date can be assigned, so there can be no possibility of prejudice to the Veteran under the holding in Dingess.

VA also has a duty to assist a claimant in obtaining evidence to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  This duty includes assisting the Veteran in the procurement of service treatment records, other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Here, the RO has obtained the Veteran's service treatment records and VA treatment records.  The Veteran has not identified any additional relevant records that VA failed to obtain.  

Lastly, a VA examination was conducted in July 2010 in which the examiner reviewed the claims file, considered the Veteran's medical history, and conducted a pulmonary examination.  As this exam was accurate, sufficiently descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  See Roberson v. Shinseki, 22 Vet. App. 358, 366 (2009); Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).   

The duty to assist has been satisfied as there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007); Forcier v. Nicholson, 19 Vet. App. 414, 421-22 (2006); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that there is no basis for a remand when no benefit would flow to the Veteran).  Therefore, because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Board is satisfied that the RO/AMC has substantially complied with the Board's May 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that it directed the RO/AMC to provide the Veteran with a VA examination.  Additionally, the Board directed the RO to obtain complete copies of any recent VA treatment records, and to readjudicate the Veteran's claim.  

In this regard, as discussed above, the Veteran was provided with a VA examination.  The Board directed the examiner to determine whether any lung disorder was related to any in-service event, disease, or injury, such as the Veteran's history of an upper respiratory infection and/or pharyngitis.  The examiner determined that the Veteran's current calcified granuloma was not related to any in-service event, disease, or injury and also explained that pharyngitis does not cause pulmonary granulomas.  Although the examiner did not specifically address the Veteran's history of upper respiratory infection in the medical opinion section of the report, the examiner specifically documented the Veteran's history of in-service upper respiratory infection and provided the opinion that his current calcified granuloma was not related to any in-service disease event, or injury such that the examiner substantially complied with the Board's May 2010 remand order.  Dyment v. West, 13 Vet. App. at 146-47.  Additionally, on remand, all relevant VA records were obtained, and the Veteran's claim was readjudicated in a September 2011 SSOC.




II.  Service Connection

The Veteran contends that he was treated for double pneumonia in service at Fort Riley Kansas in 1970 and currently suffers from a lung disorder, specifically a calcified granuloma, due to this in-service illness.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that proof of direct service connection may entail proof that exposure during service caused the malady that appeared many years later); Cosman v. Principi, 3 Vet. App. 503, 505 (1992) (holding that service connection can still be established even when a Veteran did not have a particular condition diagnosed during service or for many years thereafter).  

In order to establish service connection, the evidence must generally show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.  

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr, 21 Vet. App. at 307; Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Subsequent manifestations of a chronic disease may also be service connected where the same chronic disease was diagnosed in service.  38 C.F.R. 
§ 3.303(b).



38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" when evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Generally, the Board should determine whether the Veteran's particular disability is the type of disability for which lay evidence is competent, and, if so, weigh that evidence against the other evidence of record in making its determinations.  Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  "Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau, 492 F.3d at 1377 n.4.   A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Lastly, a layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341, 345 (1999).

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); see also Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

In July 2010, the Veteran was provided with a VA examination and diagnosed with an asymptomatic calcified pulmonary granuloma upon review of the x-ray evidence of record.  Therefore, he has a currently diagnosed lung disorder.  The Veteran did not allege any other lung disorder, there is no evidence of any other lung disorder in his post-service medical treatment records, and the examiner did not find evidence of any other lung disorder.  

As mentioned above, the Veteran contends that he was treated for pneumonia in service.  However, as noted by the VA examiner, review of the service treatment records does not show treatment for pneumonia.  The only respiratory treatment from Fort Riley in 1970 shows treatment for pharyngitis, a sore throat, and a runny nose.  In January 1969, the Veteran was treated for an upper respiratory infection.  He was diagnosed with viral pharyngitis and/or a possible flu just over a week later.

The Veteran, as a layperson, is not competent to diagnose pneumonia, defined as "inflammation of the lungs with consolidation," as it is not the kind of readily identifiable condition that is capable of lay diagnosis.  See Dorland's Illustrated Medical Dictionary 1287 (28th ed. 1994).  Jandreau, 492 F.3d at 1377 n.4; see also, e.g. Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis, unlike varicose veins or a dislocated shoulder).  

However, in his November 2007 notice of disagreement (NOD), the Veteran reported that he was diagnosed with pneumonia in service, and he is competent to report a contemporaneous diagnosis.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  Unfortunately, while the Board does not doubt the sincerity of the Veteran's belief, the credibility of this recollection has been diminished by the amount of time that has passed.  As the Veteran's assertion that he was diagnosed with pneumonia in service is contrary to his service medical records showing treatment for pharyngitis at the time and within the date range specified by the Veteran, the Board finds that his report of a contemporaneous diagnosis of pneumonia does not constitute credible evidence.  See Caluza, 7 Vet. App. at 511.

Upon review of the Veteran's service treatment records and medical history, the examiner provided the opinion that it is less likely than not that the Veteran's asymptomatic calcified pulmonary granuloma had its onset in service or is related to any in-service disease, event, or injury.  The examiner listed the possible causes for a nodular-pattern granuloma of the lung found in the medical literature, including infectious granulomas from causes such as military tuberculosis, sarcoidosis, fungal diseases, extrinsic allergic alveolitis, and/or eosinophilic granuloma; pneumoconioses from causes such as silicosis, coal worker's pneumoconiosis, talcosis, and beryllium-induced disease; neoplasia from causes such as bronchioloalveolar cell carcinoma, metastatic carcinoma, and lymphoma; and pulmonary hemosiderosis, and explained that there is no supporting evidence in the medical literature showing that pharyngitis could be a cause of calcified granulomas.  As noted above, the examiner determined that no pneumonia treatment was noted in the service treatment records.  

Therefore, service connection for a lung disorder, to include an asymptomatic calcified pulmonary granuloma, is not warranted.  Although the Veteran is currently diagnosed with this condition, the preponderance of the evidence is against finding that he was treated for pneumonia in service.  Rather, the evidence shows that he was treated for upper respiratory infections, specifically pharyngitis.  Furthermore, the medical evidence shows that calcified granulomas are not caused by pharyngitis.  After review of the Veteran's service treatment records and medical history, the VA examiner provided the opinion that it is less likely than not that the Veteran's asymptomatic calcified pulmonary granuloma had its onset in service or is related to any in-service disease, event, or injury.  As the preponderance of the evidence is against finding that the Veteran has a currently diagnosed lung disorder that is related to an in-service disease, event, or injury, his claim for service connection must be denied.  The evidence in this case is not so evenly balanced as to warrant application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56. 


ORDER

Service connection for a lung disorder, to include an asymptomatic calcified pulmonary granuloma is denied. 




____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


